Citation Nr: 1212401	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  04-22 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of frozen feet.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1952 to November 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by the Montgomery, Alabama, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In August 2004 and September 2006, the Veteran testified at Travel Board hearings before the undersigned Veterans Law Judge.  Transcripts of these hearings are associated with the claims file.

After remanding this claim in June 2005 and March 2006, the Board denied entitlement to service connection for residuals of frozen feet in July 2007.  In January 2009, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion to remand this claim to the Board.

After remanding this claim in June 2010, the Board again denied entitlement to service connection for residuals of frozen feet in November 2010.  In an August 2011 memorandum decision, the Court vacated the Board's June 2010 decision, and remanded the claim for readjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.






REMAND

In its August 2011 memorandum decision, the Court instructed the Board to ensure that the report of the Veteran's August 2005 VA podiatry examination is associated with the record.  In fact, this examination report is already of record in the claims file.

The Veteran is to be scheduled for a new VA cold injury examination to determine the nature of any current cold injury residuals and to obtain an opinion regarding the relationship between any such residuals and his military service.

The examiner is to accept the Veteran's credible account of exposure to cold weather during his military service.

The examiner is to specifically consider and address the Veteran's contentions regarding the foot symptoms ("lost feeling" in his feet, feet feeling "asleep") and treatment (Aspirin, foot soak, salve) that he alleges he experienced in service.

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Schedule the Veteran for a VA cold injury examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to determine the nature of any current cold injury residuals.  The examiner is to opine whether it is at least as likely as not (a 50 percent or greater probability) that any of the Veteran's currently diagnosed disorders (including osteoarthritis in both feet, diabetes, peripheral neuropathy, chronic tinea pedis, nocturnal pain, parathesias and numbness of the legs and feet, pain in the feet, and fungal infection) are cold injury residuals.

For each identified cold injury residual, the examiner is to opine whether it is at least as likely as not (a 50 percent or greater probability) that such residual is related to any incident of the Veteran's military service.

The examiner is to accept the Veteran's credible account of exposure to cold weather during his military service.

The examiner is to specifically consider and address the Veteran's contentions regarding the foot symptoms ("lost feeling" in his feet, feet feeling "asleep") and treatment (Aspirin, foot soak, salve) that he alleges he experienced in service.

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Review the claims file to ensure that the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

